Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2015

                                     No. 04-15-00715-CR

                                    Felix VILLARREAL,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR5623
                          Honorable Ron Rangel, Judge Presiding

                                           ORDER

      This appeal is dismissed for want of jurisdiction.

      It is so ORDERED on December 9, 2015.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.

                                                _____________________________
                                                Keith E. Hottle, Clerk